Citation Nr: 9923636	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  97-17 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to restoration of a 40 percent disability 
rating for status post mid-shaft fracture of the left tibia, 
currently evaluated as 10 percent disabling.

2.  Entitlement to restoration of a 10 percent disability 
rating for chronic patellofemoral pain syndrome of the right 
knee, currently evaluated as noncompensably (zero percent) 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which reduced the evaluation for the 
veteran's service-connected status post mid-shaft fracture of 
the left tibia from 40 percent to 10 percent disabling, and 
reduced the evaluation for the veteran's service-connected 
chronic patellofemoral pain syndrome of the right knee from 
10 percent to a noncompensable (zero percent) level.  The 
veteran filed a timely appeal to these determinations.

The veteran requested a personal hearing before a Member of 
the Board sitting at the RO in Detroit, Michigan, and such a 
hearing was scheduled for March 2, 1999. The veteran did not 
appear for the scheduled hearing.  Given that no request for 
a postponement, showing of good cause for failure to appear, 
or proper request for a new hearing is of record, appellate 
review of the case may now proceed as though the request for 
a hearing had been withdrawn.  38 C.F.R. § 20.702(d) (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's status post mid-shaft fracture of the left 
tibia is well-healed, with essentially normal clinical and 
radiologic findings, but with evidence of very slightly 
limited left knee flexion and complaints of pain on use.  

3.  The veteran's right knee disability is manifested by 
chronic patellofemoral pain syndrome with complaints of 
painful motion and patellar tenderness on squatting and 
compression testing, but otherwise normal clinical and 
radiologic findings.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 40 percent rating for 
status post mid-shaft fracture of the left tibia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.7, 4.71a, Diagnostic Code 5299-5262 
(1998).

2.  The criteria for restoration of a 10 percent rating for 
chronic patellofemoral pain syndrome of the right knee have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.7, 4.71a, Diagnostic Code 5299-5257 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
appeal following the rating reductions at issue are 
associated with plausible claims and are thus well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
Board is satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).

In a rating decision dated in November 1996, the RO reduced 
the veteran's disability evaluation for his service-connected 
status post mid-shaft fracture of the left tibia from 40 
percent to 10 percent disabling, and the disability 
evaluation for his service-connected chronic patellofemoral 
pain syndrome of the right knee from 10 percent to zero 
percent.  This action was taken following the RO's receipt of 
the report of a July 1996 VA examination.  An effective date 
of February 1, 1997 was assigned for these reductions.

In considering the veteran's claims for restoration of his 40 
percent rating for his service-connected left tibia disorder 
and his 10 percent rating for his chronic patellofemoral pain 
syndrome of the right knee, the Board notes that the veteran 
was initially notified of the RO's proposed reductions in a 
rating decision dated in August 1996.  This rating decision 
and its accompanying cover letter complied with the 
provisions of 38 C.F.R. § 3.105(e), which requires, inter 
alia, notification of the proposed reduction in evaluation, a 
statement of the facts and reasons for such reduction, such 
as recent improvement in physical condition, and an 
opportunity to submit evidence indicating that the reduction 
should not be made.  The Board further notes that since the 
veteran's 40 percent and 10 percent ratings, respectively, 
for these disorders had not been in effect for at least five 
years, the provisions of 38 C.F.R. § 3.344(a) (which sets 
forth certain regulatory requirements which must be complied 
with before evaluations which have been in effect for five or 
more years may be reduced) is not for application.  See 38 
C.F.R. § 3.344(c), Brown v. Brown, 5 Vet.App. 413, 417 
(1993).

Generally, disability evaluations are determined by the 
application of the VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities 
and reratings may be required over a period of years due to 
factors such as changes in physical condition.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1998).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet.App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet.App. 625, 629 
(1992).

Evidence relevant to the veteran's appeal includes VA 
outpatient treatment notes dated from April to November 1995.  
These records indicate that in April 1995, the veteran 
presented with complains of dull left lower extremity pain 
and bilateral knee pain, greater on the right.  The examiner 
noted that the veteran had sustained a left mid-tibia/fibula 
fracture in 1992, with a subsequent open reduction internal 
fixation.  Examination of the right and left knees showed no 
tenderness, negative Lachman's test, and negative McMurray's 
test.  Range of motion testing was within normal limits, and 
sensation was intact bilaterally.  The examiner diagnosed an 
"essentially unremarkable" examination.  Although an x-ray 
examination was scheduled, subsequent treatment notes 
indicate that he failed to report for this examination on 
several occasions, and no radiographic study was reported.

A treatment note in November 1995 indicates continuing 
complaints of bilateral knee pain, right greater than left.  
This pain was said to be worse with prolonged standing or 
walking, and included arch pain.  Range of motion testing of 
the hips and knees was within normal limits.  Ambulation was 
independent and required no assistive devices.  Strength 
testing was 4/5 for the hips and knees.  The veteran was 
instructed in a home program of hip and knee resistive 
exercises.  No follow-up was planned.

In July 1996, the veteran underwent a VA joints examination.  
At that time, he complained of pain in his left leg and in 
both knees.  He stated that extra activity increased the pain 
in his leg.  Physical examination of the right knee revealed 
no swelling or deformity.  The quadriceps muscle was well 
developed with good tone.  McMurray's and drawer tests were 
both negative, but the veteran did complain of pain on 
patellar compression.  Range of motion was from zero to 140 
degrees.  Examination of the left knee showed a vertical scar 
at the distal part of the knee anteriorly.  There was 
tenderness in front of the patellar tendon, but the ligaments 
were stable and strong.  Range of motion of the left knee was 
from zero to 135 degrees.  Examination of the left leg was 
completely normal, with no evidence of deformity, shortening, 
abnormal motion, angulation, or intra-articular involvement.  
X-rays of the right knee were normal, with no evidence of 
arthritis or any calcification.  X-rays of the left knee were 
also normal.  X-rays of the left leg showed the presence of 
an intramedullary nail with proximal metaphysial fixation.  
However, healing was complete, and alignment was normal.  The 
examiner diagnosed status post fracture of the left tibia and 
fibula, healed, and normal left and right knee joints.

In May 1997, the veteran testified at a hearing before an RO 
hearing officer that he suffered from painful left knee 
motion, as well as some weakness in the left knee, requiring 
the use of a knee brace on occasion.  He stated that his 
functioning was reduced due to problems climbing steps and 
reduced endurance.  He also stated that he suffered from 
constant pain in the right knee, which was often accompanied 
by stiffness in the morning and a "popping" of the joint.  
He stated that his right knee pain was worse if he was on his 
feet for extended periods.

In February 1998, the veteran again underwent a VA joints 
examination.  He complained of pain in the knees and left 
leg.  He stated that he could not bend the left knee or make 
it fully extend, and stated that his right knee ached and 
"popped" most of the time.  On physical examination, the 
veteran had a normal heel-to-toe gait without any limping.  
He could squat, but with complaints of pain.  Examination of 
the right knee showed normal alignment, with no swelling or 
deformity.  Muscle tone was good with no atrophy.  Patellar 
compression was painful, but translation and position were 
normal.  There was no evidence of any crepitus, and range of 
motion was from zero to 140 degrees.  

Examination of the left leg showed normal alignment without 
any swelling, deformity, or tenderness.  Left ankle motion 
was full without any complaints, and left knee motion was 
from zero to 135.  The knee ligaments were stable, and 
mediolateral and anteroposterior stability were maintained.  
X-rays of the left and right knees were normal.  X-rays of 
the left leg showed a healed fracture of the tibia and fibula 
with an intramedullary rod in position.  The alignment was 
good and healing was complete.  The examiner diagnosed the 
following:  (1) status post fracture of the tibia and fibula 
of the left leg with complete healing and alignment; (2) no 
evidence of arthritis or secondary pathologic changes in 
either knee; and (3) patellofemoral pain syndrome of the 
right knee.

I.  Status post mid-shaft fracture of the left tibia

The veteran's status post mid-shaft fracture of the left 
tibia has been rated as 10 percent disabling by analogy to 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5262, pursuant to which the severity of impairment of the 
tibia and fibula is evaluated.  Under this code, a 10 percent 
rating is warranted for malunion of the tibia and fibula with 
slight knee or ankle disability.  A 20 percent rating is 
warranted if there is malunion of the tibia and fibula with 
moderate knee or ankle disability.  A 30 percent rating is 
warranted if there is malunion of the tibia and fibula with 
marked knee or ankle disability.  Finally, a 40 percent 
rating is warranted for actual nonunion of the tibia and 
fibula, with loose motion, requiring a brace.

In contrast to the delayed healing during service, the 
veteran's left tibia fracture more recently has repeatedly 
been found to be well-healed, with no evidence of any 
swelling, deformity, tenderness, shortening, abnormal motion, 
angulation, intra-articular involvement, arthritis, or 
calcification.  The bony alignment was good, and healing was 
said to be "complete."  Furthermore, examination of the 
left ankle showed a full range of motion without complaints, 
and x-rays of the left knee were completely normal.  These 
findings, standing alone, would normally not warrant a 
compensable rating for his left leg disorder.

However, the veteran has complained of left knee pain, and 
range of motion testing of the left knee indicated very 
slightly limited flexion at the time of VA testing in July 
1996 and again in February 1998.  In addition, the veteran 
has provided extensive testimony as to the ways in which the 
pain and decreased range of motion of his left  knee have 
made the normal tasks of everyday living difficult.  
Specifically, the veteran has complained of constant aching 
pain in the left knee, particularly following extensive 
activity, which makes everyday tasks such as walking up steps 
somewhat difficult, and which causes him to limp slightly.  

Although lay witnesses are generally not competent to offer 
evidence which requires medical knowledge, such as opinions 
regarding medical causation or a diagnosis, they may provide 
competent testimony as to visible symptoms and manifestations 
of a disorder.  Jones v. Brown, 7 Vet.App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  Such 
symptoms could undoubtedly result in some functional loss in 
addition to that which has objectively been demonstrated, and 
which the Board must consider.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet.App. 202, 206-7 (1995).  

In light of the essentially normal clinical and radiologic 
findings, however, and the repeated medical characterizations 
of his status post mid-shaft fracture of the left tibia as 
completely healed, the Board finds that the veteran's 
disability does not exceed the level of disability 
contemplated for a 10 percent rating or more closely 
approximate the moderate level of severity contemplated by a 
20 percent rating under DC 5262.  Therefore, a restoration to 
the 40 percent rating previously in effect is clearly not 
warranted.

The Board has also considered whether the veteran is entitled 
to a rating greater than 10 percent under the criteria of 
other, related codes.  However, in light of the veteran's 
full extension and only very slightly limited flexion, 
ratings under DC 5260, pursuant to which the severity of knee 
flexion is evaluated, or under DC 5261, pursuant to which the 
severity of knee extension is evaluated, would not result in 
higher ratings.  Similarly, the veteran's full range of left 
ankle motion would preclude a higher rating under DC 5271, 
pursuant to which the severity of limited ankle motion is 
evaluated.  

Therefore, the Board determines that the reduction to a 10 
percent disability rating for the veteran's status post mid-
shaft fracture of the left tibia is supported by the record.  
It follows that restoration of a 40 percent disability rating 
for this disorder must be denied.

II.  Chronic patellofemoral pain syndrome of the right knee

The veteran's left knee disorder is currently rated as 
noncompensably (zero percent) disabling by analogy to the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-
5257.  Pursuant to this code section, a 10 percent rating is 
warranted when there is slight recurrent subluxation or 
lateral instability of the knee.  A 20 percent rating is 
warranted if such subluxation or lateral instability is 
moderate.  Finally, a 30 percent rating is warranted when the 
evidence shows severe subluxation or lateral instability.

Although the veteran has testified that he experiences pain, 
stiffness, and "popping" in the right knee joint, 
particularly following extensive use of the knee, the joint 
has repeatedly been found to be both clinically and 
radiographically normal, with no evidence of any swelling, 
deformity, crepitus, instability, loss of strength, limited 
motion, ligament damage, arthritis, or other pathology.  
However, there has been tenderness in the patellar region 
with squatting and on compression testing, and he has been 
diagnosed on recent examinations with patellofemoral pain 
syndrome.  The Board finds that this syndrome most closely 
corresponds by analogy to the "slight" level of knee 
impairment contemplated by a 10 percent rating under DC 5257.  
This code is not predicated on loss of range of motion, and 
§§ 4.40 and 4.45, with respect to pain, typically do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Therefore the veteran is entitled to restoration of a 10 
percent rating for chronic patellofemoral pain syndrome of 
the right knee.  







ORDER

Restoration of a 40 percent rating for status post mid-shaft 
fracture of the left tibia is denied.

Restoration of a 10 percent rating for chronic patellofemoral 
pain syndrome of the right knee is granted, subject to the 
controlling regulations governing the payment of monetary 
awards.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals



 

